DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 8, 12, 14, 16 and 18 are pending in the application.
This action is in response to applicants' amendment dated December 10, 2021.  Claims 1, 3, 12 and 14 have been amended and claims 2, 4, 5, 13, 15 and 17 have been canceled.
Response to Amendment
Applicant's arguments filed December 10, 2021 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the improper Markush rejection in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections in the last office action, which is hereby withdrawn.

With regards to the nonstatutory double patenting rejection as being unpatentable over claims 1-18 of U.S. Patent No. 10,660,877 of the last office action, the applicants request that the Examiner hold the rejection over 	U.S. 10,660,877 in abeyance until there is allowable subject matter.
Claims	1, 3, 8, 12, 14, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,660,877, for reasons of record and stated above.

With regards to the provisional nonstatutory double patenting rejection as being unpatentable over claims 1-7, 9, 12 and 13 of copending Application No. 16/955,314 of the last 
Claims 1, 3, 8, 12, 14, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 12 and 13 of copending Application No. 16/955,314, for reasons of record and stated above.

In view of the amendment dated December 10, 2021, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 12 is vague and indefinite in that the definition of R3 is not stated in the form of a proper Markush grouping.
Claim 16 recites the limitation "3,3-dimethylbutyl" in compound 61 with respect to R2a.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "4-(trifluoromethoxy)benzyl" in compound 77 with respect to R3
Claim 16 recites the limitation "5-(difluoromethoxy)-2-fluorobenzyl" in compound 78 with respect to R3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "2-(2-(2-methoxyethoxy)ethoxy)ethyl" in compound 98 with respect to R3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "2-(2-methoxyethoxy)ethyl" in compound 101 with respect to R3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "3-(piperidin-1-yl)" in compound 173 with respect to R2a.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "1-acetylazetidin-3-yl" in compound 174 with respect to R3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation "4-acetamidocyclohexyl" in compound 229 with respect to R3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 is vague and indefinite in that it is not known what is meant by the two different compounds labeled (241).
Claim 16 recites the limitation "4-(2-hydroxypropan-2-yl)cyclohexyl" in compound 267-268 with respect to R3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "4-(2-hydroxypropan-2-yl)cyclohexyl" in compound 270 with respect to R3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "1-(2-hydroxy-3,3-dimethylbutyl" in compound 325 with respect to R3.  There is insufficient antecedent basis for this limitation in the claim.

	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624